    Case: 1:20-cv-04498 Document #: 33 Filed: 11/05/20 Page 1 of 4 PageID #:151




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                  )
Selene Danielle Arriaga,                          )
                                                  )
    Plaintiff,                                    )
                                                  )
v.                                                )     Case No: 20-cv-4498
                                                  )
Thomas J. Dart, Sheriff of Cook County, Illinois; )    The Honorable Judge Virginia Kendall
The Northeast Regional Commuter Railroad          )    Presiding
Corporation d/b/a Metra; Cook County, Illinois; )
Marie Rangel, Joseph Perez; Paul Riggio; David )
Cammack; Theodore Stajura; and Timothy            )    Magistrate Judge Maria Valdez
O’Donnell,                                        )
                                                  )
   Defendants.                                    )
                                                  )
                                                  )


                DEFENDANTS’ JOINT MOTION TO STAY DISCOVERY


       Defendants, Thomas J. Dart, Sheriff of Cook County, Cook County, Maria Rangel, David

Cammack, Theodore Stajura, and Timothy O’Donnell (together “Cook County Defendants”), by

their attorney, Kimberly M. Foxx, State's Attorney of Cook County, through her Assistant, Nazia

Hasan, and The Northeast Regional Commuter Railroad Corporation d/b/a Metra, Joseph Perez

and Paul Riggio (“together “Metra Defendants”), by their attorney, Stephen G. Goins, move this

Honorable Court pursuant to Rule 26(c)(1) to stay discovery pending rulings on the motions to

dismiss. In support of the motion, Defendants state as follows:

       1.     On November 2, 2020, Cook County Defendants filed their Rule 12(b)(6) motion

to dismiss Plaintiff’s Complaint. [Dkt. #30]. The court entered a briefing schedule on the motion




                                                1
    Case: 1:20-cv-04498 Document #: 33 Filed: 11/05/20 Page 2 of 4 PageID #:152




to dismiss which requires that Plaintiff respond to the motion to dismiss by November 17, 2020

and the Cook County Defendants reply by November 24, 2020. [Dkt. #32].

       2.      The Metra Defendants’ motion to dismiss is fully briefed. [Dkt. #16, 21, 29].

       3.      The motions are set for status hearing on January 12, 2021 [Dkt. #32].

       4.      A district court has broad discretion over pretrial discovery rulings. Thermal

Design, Inc. v. Am. Soc'y of Heating, Refrigerating & Air-Conditioning Engineers, Inc., 755 F.3d

832, 837 (7th Cir. 2014).

       5.      A court may, “for good cause,” limit the scope of discovery to “protect a party or

person from annoyance, embarrassment, oppression, or undue burden or expense.” Fed.R.Civ.P.

26(c)(1). “Before restricting discovery, the court should consider the totality of the circumstances,

weighing the value of the material sought against the burden of providing it and taking into account

society’s interest in furthering the truthseeking function in the particular case before the court.”

Patterson v. Avery Dennison Corp., 281 F.3d 676, 681 (7th Cir. 2002).

       6.      The Defendants’ seek that the court stay discovery pending a ruling on their motion

to dismiss all claims alleged. Based on the nature of the claims asserted, the Defendants reasonably

believe that the claims against them may be dismissed under Rule 12(b)(6).

       7.      Furthermore, Plaintiff sued six individual defendants and the imposition of

discovery before the parties are at issue would create an undue burden and expense on the

Defendants.

       8.      The Defendants have not yet answered or filed affirmative defenses to the

Plaintiff’s complaint.




                                                 2
    Case: 1:20-cv-04498 Document #: 33 Filed: 11/05/20 Page 3 of 4 PageID #:153




         9.      This case is set for an initial status hearing on November 9, 2020, at which time the

court is expected to set a scheduling order under Rule 16(b) and based on the court’s standing

order.

         10.     Staying discovery until the court has ruled on the pending motions to dismiss would

significantly expedite this litigation and limit the nature of the discovery sought.

         11.     This request is made in good faith, for good cause, and is in no way intended to

prejudice Plaintiff or delay these proceedings.

         12.     Counsel has inquired with Plaintiff’s counsel on their position as to this request.

Plaintiff’s counsel opposes the motion.

         WHEREFORE, Defendants Thomas J. Dart, Sheriff of Cook County, Cook County, Maria

Rangel, David Cammack, Theodore Stajura, and Timothy O’Donnell, and Defendants The

Northeast Regional Commuter Railroad Corporation d/b/a Metra, Joseph Perez and Paul Riggio,

respectfully request that this Honorable Court stay discovery pending a ruling on the motions to

dismiss.

Date: November 5, 2020                                 Respectfully submitted,

           KIMBERLY M. FOXX                              Northeast Illinois Regional Commuter
           State's Attorney of Cook County               Railroad Corporation, d/b/a Metra, and
                                                         Joseph Perez
           By:    /s/ Nazia Hasan                        By:    /s/ Stephen G. Goins

           Assistant State's Attorney                    Stephen G. Goins, Esq.
           500 Richard J. Daley Center                   Metra Law Department
           Chicago, Illinois 60602                       547 W. Jackson Blvd.
           (312) 603-3618                                Chicago, Illinois 60661
           Nazia.Hasan@cookcountyil.gov                  Phone: 312.322.7073
           Attorney No. 6286352                          Email: sgoins@metrarr.com
           Attorney for Cook County Defendants           Attorney No. 6310890
                                                         Attorney for Metra Defendants




                                                   3
    Case: 1:20-cv-04498 Document #: 33 Filed: 11/05/20 Page 4 of 4 PageID #:154




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on November 5, 2020, she electronically filed the
foregoing document with the Clerk of the Court for the Northern District of Illinois by using the
CM/ECF system. All participants in the case are registered CM/ECF users who will be served by
the CM/ECF system pursuant to Rule 5(b)(2)(E) and LR 5.9.



                                             By:    /s/ Nazia Hasan




                                                4
